Title: To George Washington from Burke County, Ga., Citizens, 25–27 August 1795
From: Citizens of Burke County, Georgia
To: Washington, George


          
            [25–27 Aug. 1795]
          
          At a meeting of a number of the Citizens of burk County at the Court house in Waynesborough on Tuesday the 25th of August Respecting the Impending Treaty with Great Britain.
          David Emanuel was Called to the Chair.
          Resolved that a Committee of nine Members be appointed to take into Consideration the Impending Treaty between Great Britain and Amarica and Report theire Sentiments thereon On thursday next at 12 Oclock at the old Court house in Waynesborough.
          Resolved that John Jones John Davies James Jones, John Morrison, Thomas Lewis John Clements James Stubbs James Lester and Simion Lowry be that Committee.
          The meeting adjourned untill Thursday 12 Oclock.
          At a meeting of the Citizens of Burke County in the state of Georgia, convean’d Pursuant to adjournment at the old Court house in Waynesborough in the said County on Thursday the 27th day of August 1795—The Committee who ware appointed

to take into Consideration the Impending Treaty of Commer[c]e between Great Britain, and Amarica, submitted theire report which was received and read and is as follow,
          Resolved that the Citizens of burke County concur with there fellow Citizens of Chatham County in the said state In thiere objections to the Treaty of Amity Commerce and Navagation now Pending between Great Britain and Amarica They appeareing to them on mature deliberation to be substaintial and well founded.
          Resolved that aforesaid treaty is so Glaringly Partial in behalf of the British Government as to be truly alarming to every Sinceare friend to the Interest and Liberties of Amarica It appeareing to the Citizens of this County that an Attachment, to British policy incompatib⟨le⟩ therewith must have led to this disgraceful Bussines⟨s⟩ Or perhaps what is still more dangerous from Corrupt motives in the Minister who negociated And the members of the Senate who Voted in favour of the iniquitous Compact and we have the fullest confidence that the Cheif Magestrate Of the United States will use his Influance And best endeavours to promote a legislative Inquiry on the Subject at the next meeting Of Congress
          
            
              Wm Wyne scy
              David Emanuel
            
          
        